Adamsj J.
— The evidence, we think, shows a sale and delivery by Kendall to Garrett. Whether the sale was fraudulent or not we do not determine. If it should be conceded that it was, it was sufficient to pass the title as between the parties to it, and it was also sufficient as against the plaintiffs, unless they were creditors of the vendor. To enable them to seize *415and hold the property under their attachments after it had been actually sold and delivered to Garrett, it was incumbent upon them to aver and prove that they were creditors of the vendor. This they failed to do. ¥e think that the court erred in rendering judgment in their favor as against the interven or.
Reversed.